Citation Nr: 0018052	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1978 and from January 1991 to April 1991.  The veteran 
was a flight surgeon in the Air Force Reserve after his April 
1991 discharge from active duty.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the May 1998 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for residuals of a stroke.  


FINDINGS OF FACT

1.  The veteran had a cerebrovascular accident in July 1997.  

2.  The veteran, who is a physician, opined that he suffered 
heat stress and stress during reserve service that caused the 
cerebrovascular accident in July 1997.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a stroke is well grounded.  38 U.S.C.A. §5107 (West 1991); 
38 C.F.R. §§ 3.6, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Forms DD 214 showed that the veteran worked as a physician 
while on active duty.  The veteran served in the Air Force 
Reserve as a flight surgeon after he was released from active 
duty in April 1991.  

Service medical records showed that the veteran's head and 
vascular and neurological systems were normal, and no 
pertinent defects or diagnoses were noted at examinations in 
March 1976, June 1978, July 1980, December 1980, March 1981, 
November 1982, January 1984, January 1985, April 1986, 
September 1987, April 1989, May 1991, April 1994, and 
February 1997.  The February 1997 electrocardiogram was 
abnormal.  

In March 1997, the veteran was examined and found medically 
fit for service in Belize.  A Department of the Army 
Certificate of Achievement stated that the veteran 
participated in a medical readiness training exercise in 
Belize from March 15-29, 1997.  

On July 3, 1997, the veteran was admitted to the intensive 
care unit of a private hospital because his wife noticed that 
he could not speak.  It was reported that he had labile 
hypertension but that he had never been treated for 
hypertension.  The assessment was a cerebrovascular accident, 
probably due to the left frontal lobe bleed, and an old 
cerebrovascular accident.  

In an October 1997 letter, the veteran's private physician 
opined that the veteran suffered several neurologic insults, 
one or more of which predated his cerebrovascular accident in 
July 1997.  

In October 1997, the veteran was medically disqualified for 
worldwide and flying duties due to his cerebral vascular 
accident.  

In his January 1998 claim, the veteran alleged that his 
stroke was caused by heat stress and stress from the March 
15-29, 1997, and June 26-29, 1997, periods of reserve 
service.  

The veteran underwent a VA examination in March 1998.  The 
veteran reported working in Belize from April 15-30, 1997 and 
in the Pacific from June 25-29, 1997.  The veteran reported 
stress in these situations because he had little sleep and 
had to use older equipment.  The diagnosis was a 
cerebrovascular accident with residual expressive aphasia and 
difficulty swallowing.  

At the April 1998 neurological examination for the VA, the 
veteran reported that he had not had any prior strokes, to 
his knowledge.  

The representative's March 1999 statement alleged that the 
veteran had over 19 years of reserve service prior to his 
medical retirement from the Air Force Reserve.  In the 
representative's July 1999 statement, it was noted that the 
veteran's wife alleged that he had never suffered a stroke 
prior to July 3, 1997, and the veteran opined that stress 
during active duty for training from June 26, 1997, through 
June 29, 1997, caused his stroke in early July 1997.


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


Analysis

The claim of entitlement to service connection for residuals 
of a stroke as secondary to heat stress or stress is well 
grounded.  The medical evidence includes a current diagnosis 
of a stroke disability because the July 1997 assessment was a 
cerebrovascular accident.  

For the limited purpose of determining well groundedness, the 
evidence can be construed to include an in-service diagnosis 
of heat stress and stress and a nexus opinion relating a 
current stroke disability to an in-service event.  On his 
application for benefits, the veteran, a physician, opined 
that heat stress from reserve service in Belize from March 
15-29, 1997, and stress from reserve service in the Pacific 
from June 26-29, 1997, caused his stroke on July 3, 1997.  


ORDER

The claim of entitlement to service connection for residuals 
of a stroke is well grounded.  


REMAND

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the VA has a duty to assist the 
veteran in obtaining additional medical records and a VA 
examination.  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who treated him 
for heat stress and stress in 1997.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA neurological 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety and 
interview the veteran, who will need to 
respond with his electronic keypad or in 
writing because he has been unable to 
speak since the July 1997 stroke.  The 
examiner should take specific note of the 
veteran's reported and documented medical 
history, including in-service and post-
service heat stress and stress conditions 
in 1997.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's stroke 
condition and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) the etiology of the 
July 3, 1997 stroke; and c) whether it 
was as likely as not that heat stress or 
another event during the June 26-29, 1997 
active duty for training or any other 
period of the veteran's service caused 
his stroke on July 3, 1997.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for residuals of a stroke 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office, including 
evidence to support his contention that 
his stroke was caused by heat stress or 
stress.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


 

